internal_revenue_service department of the treasury number release date uil p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-106234-99 date date re legend decedent trust trust a_trust b individual charity charity date date date x y state dear this is in response to your date letter and prior correspondence in which you requested rulings under sec_2055 of the internal_revenue_code facts the facts submitted and representations made are as follows on date decedent created a revocable_trust trust which became irrevocable at her death on date at decedent’s death the value of the trust was approximately dollar_figurex approximately plr-106234-99 percent of this value was comprised of agricultural realty and percent consisted of shares of stock cash and a house on a small city lot the house was not the personal_residence of the decedent article ii paragraph of trust provides that following decedent’s death individual is to be given the right to use and possess the house rent free for her life or until such time as she no longer desires to use or possess the house in addition the trustee is to pay as much income of trust as is necessary for the upkeep expenses and repair of this real_estate including but not limited to real_estate_taxes insurance against loss theft or damage at its fair value alterations and improvements at individual’s death the house is to be administered under article ii paragraph and other applicable provisions of trust individual is not related to decedent article ii paragraph of trust provides that upon decedent's death except as provided in paragraph of article ii the trustee is to retain the corpus of trust in perpetuity for the benefit of charity and charity or their successors- in-interest under article ii paragraph the trustee has sole discretion to distribute at least annually any amounts of principal and interest of trust to the charities in any proportions as the trustee deems appropriate under article iv if charity or charity ceases to qualify as a charitable_organization under sec_508 sic of the internal_revenue_code the trustee may select another charity with similar purpose and design that does so qualify under article v paragraph the trustee has no power to sell or distribute any portion of the agricultural real_property which is held in the trust article v paragraph authorizes the trustee to lease the agricultural real_property on any reasonable terms for agricultural purposes and provides that the trustee shall offer to lease and lease the agricultural real_property to two designated individuals so long as either wants to lease the property as trust presently exists it does not qualify as a charitable_remainder_trust under sec_664 and therefore decedent's_estate may not deduct the value of the remainder_interest in the trust as an estate_tax charitable deduction under sec_2055 in order to qualify trust for the estate_tax charitable deduction on date before the due_date for filing the decedent’s federal estate_tax_return the estate initiated a judicial proceeding to seek reformation of trust under the provisions of state law and sec_2055 plr-106234-99 under the proposed reformation trust will be divided into two separate trusts trust a and trust b_trust a will be funded with dollar_figurey trust a will be a charitable_remainder_annuity_trust drafted to comply with the requirements of section of revproc_90_32 trust a will pay individual an annuity amount of percent of the initial net fair_market_value of the trust assets provided that the payout percentage will not exceed the percentage that would result in a percent probability that the trust corpus would be exhausted before the death of individual determined as of the date of decedent’s death the annuity amount will be paid monthly on the first business_day of each month individual will use the annuity payments to pay fair market rental value for the house and to pay for the upkeep expenses and repair of house including real_estate_taxes insurance against loss theft or damage and for alterations and improvements upon individual’s death the assets remaining in trust a will be paid to trust b provided that at that time trust b is an organization described in sec_170 and sec_2055 of the code hereinafter referred to as a charitable_organization if at the time of individual’s death trust b is not a charitable_organization the assets of trust a will be distributed in equal shares to charity and charity or their successors-in- interest or if either of them is not then a charitable_organization its share will be distributed to such one or more other charitable organizations with a similar purpose and design as the trustee shall select in its sole discretion under the proposed reformation all of the assets of trust including the house but excluding dollar_figurey used to fund trust a will fund trust b_trust b will be held in perpetuity and be administered as a wholly_charitable_trust for the benefit of charity and charity the trustee may distribute at least annually any amounts of principal and interest of trust b to charity and charity in any proportions as the trustee deems appropriate if either or both charities or their successors-in- interest cease operation or cease to qualify as an organization exempt from federal_income_tax under sec_501 as an organization described in sec_501 and also as an organization described in sec_170 sec_2055 and sec_2522 the trustee may select another charity with similar purpose and design that does so qualify the provision under the original trust that no part of the agricultural realty be sold or distributed but that it may be leased on any reasonable basis and shall be leased to two named persons if those persons should desire to enter into a lease agreement remains the same under the proposed reformation plr-106234-99 it is represented that the trustee of trust will apply for a determination from the service that trust b is an organization described in sec_501 you have requested the following rulings the proposed reformation of trust is a qualified_reformation under sec_2055 a federal estate_tax charitable deduction is allowable to the estate under sec_2055 for the date of death value of the remainder_interest in trust a that will pass to trust b a federal estate_tax charitable deduction is allowable to the estate under sec_2055 for the date of death value of the assets of trust b at decedent’s death minus dollar_figurey which will be used to fund trust a the requirement under article v paragraph of trust that the trustee offer to lease and lease the agricultural real_property to designated individuals does not create a split interest trust that must qualify as a charitable_remainder_annuity_trust a charitable_remainder_unitrust or a pooled_income_fund under sec_2055 law and analysis sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to a person or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private stockholder or individual sec_2055 disallows the estate_tax charitable deduction where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 unless-- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or plr-106234-99 b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly the charitable split interest rules of sec_2055 were enacted by the tax reform act of and are applicable with exceptions not relevant here to estates of decedents dying after date with respect to decedents dying before date sec_20_2055-2 of the estate_tax regulations provides that if a_trust is created or property is transferred for both a charitable and a private purpose a deduction may be taken for the value of the charitable beneficial_interest only insofar as that interest is presently ascertainable and hence severable from the noncharitable interest sec_2055 provides for reformations of interests to comply with the requirements of sec_2055 sec_2055 provides that a deduction shall be allowed under sec_2055 in respect of any qualified_reformation sec_2055 provides that the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise which changes a reformable_interest into a qualified_interest but only if-- i any difference between i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed five percent of the actuarial value as so determined of the reformable_interest ii in the case of i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii such change is effective as of the date of the decedent's death sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for the split interest rules of sec_2055 plr-106234-99 under sec_2055 the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides however that sec_2055 shall not apply to any interest if a judicial proceeding is commenced to change such interest into a qualified_interest not later than the 90th day after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed sec_2055 defines a qualified_interest as an interest for which a deduction is allowable under sec_2055 sec_664 prior to amendment by the taxpayer_relief_act_of_1997 1997_act provided in part that a charitable_remainder_annuity_trust is a_trust from which a sum certain which is not less than percent of the initial net fair_market_value of all property placed in trust is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual living at the creation of the trust for a term of years not in excess of years or for the life or lives of such individuals under sec_664 as amended by the 1997_act the sum certain can be no less than percent and no more than percent of the initial net fair_market_value of the trust assets and the actuarial value of the remainder_interest must be at least percent of the initial net fair_market_value of the property placed in the trust under sec_1_664-1 of the income_tax regulations a_trust is not a charitable_remainder_trust if the provisions of the trust include a provision which restricts the trustee from investing the trust assets in a manner which could result in the annual realization of a reasonable amount of income or gain from the sale or disposition of trust assets in the present case trust before reformation provides individual with a life_estate in the house and provides that all expenses of maintaining the house for the life of individual are to be paid from trust income with this exception the assets of trust are to be held in perpetuity for the benefit of charity and charity the charitable interest in the trust before reformation is a reformable_interest under sec_2055 because at the date of the decedent’s death the value of individual’s life_estate and the amount of money needed to pay expenses of maintaining the house could be determined and subtracted from the full value of the trust to arrive at the plr-106234-99 value of the charitable interest hence pursuant to a the charitable interest was ascertainable and severable from the noncharitable interest as of the date of the decedent’s death prior to reformation the interest of individual in trust is not expressed in a specified dollar amount or a fixed percentage of the fair_market_value of the property as required by sec_2055 the estate however commenced a judicial proceeding to reform the trust on or before the 90th day after the last date including extensions for filing the estate_tax_return therefore pursuant to sec_2055 sec_2055 does not apply the proposed reformation will satisfy the requirements of sec_2055 the difference between the actuarial value of the qualified_interest and the actuarial value of the reformable_interest does not exceed percent of the actuarial value of the reformable_interest both before and after the proposed reformation individual's interest will terminate at individual's death it is represented that the proposed reformation will be effective as of decedent's date of death the governing instrument of trust a under the proposed reformation described above contains the provisions set forth in revrul_72_395 1972_2_cb_340 as modified by revrul_80_123 1980_1_cb_205 and revrul_82_128 1982_2_cb_71 and clarified by revrul_82_165 1982_2_cb_117 therefore we conclude that the governing instrument of trust a will meet the requirements of a charitable_remainder annuity under sec_664 provided that the trust will be a valid trust under the applicable local law moreover the actuarial value of the remainder_interest in trust a exceeds percent of the initial net fair_market_value of trust a further trust a will qualify as a charitable_remainder_annuity_trust for federal estate_tax purposes for any year in which it continues to meet the definition of and functions exclusively as a charitable_remainder_annuity_trust for such year trust a will be exempt from taxes imposed by subtitle a of the code unless it has any unrelated_business_taxable_income as defined in sec_512 and the regulations applicable thereto under the proposed reformation as under the terms of the original trust the trustee of trust b is authorized to lease the agricultural real_property held by trust b on any reasonable terms the trustee is further required to offer the agricultural property for lease to two designated individuals the designated individuals are required like any other lessee to make reasonable rental payments in order to lease the agricultural property from trust b under both the original and plr-106234-99 reformed trust the trustee would not realize less than a reasonable income from any rental of agricultural property to the designated individuals thus the requirement that the trustee lease the agricultural property to the designated individuals does not create a beneficial_interest in these individuals in either the original or the reformed trust for purposes of the split interest rules under sec_2055 based on the information submitted and the representations made we rule as follows the proposed reformation of trust is a qualified_reformation under sec_2055 a federal estate_tax charitable deduction is allowable to the estate under sec_2055 for the date of death present_value of the remainder_interest in trust a that will pass to trust b provided trust b qualifies as an organization described in sec_2055 a federal estate_tax charitable deduction is allowable to the estate under sec_2055 for the date of death value of the assets allocable to trust b at decedent’s death provided trust b qualifies as an organization described in sec_2055 the requirement that the trustee offer to lease and lease the agricultural real_property to designated individuals does not create a split interest trust that must qualify as a charitable_remainder_annuity_trust a charitable_remainder_unitrust or a pooled_income_fund under sec_2055 the rulings above except for the ruling regarding the requirement that the trustee lease agricultural property to designated individuals are expressly contingent on the issuance of a court order requiring the proposed reformation except as we have specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by katherine a mellody senior technician reviewer branch enclosure copy for sec_6110 purposes
